Citation Nr: 0019984	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-22 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for myelodysplastic 
syndrome/leukemia for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's sister


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
September 1967.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for 
myelodysplastic syndrome/leukemia for accrued benefits 
purposes.  By that decision, the RO also denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in December 1998, at the age of 60.  The 
immediate causes of death were identified as cardiac arrest, 
congestive heart failure and coronary artery disease.  Other 
significant conditions contributing to death were identified 
as acute myelogenous leukemia, myelodysplastic syndrome and 
refractory anemia.

2.  The credible and probative evidence of record is in 
equipoise as to whether the veteran's myelodysplastic 
syndrome and leukemia were related to exposure to Agent 
Orange during service.

CONCLUSIONS OF LAW

1.  The veteran's myelodysplastic syndrome and leukemia, for 
accrued benefits purposes, were incurred as a result of 
military service.  38 U.S.C.A. §§ 1110, 5121 (West 1991); 38 
C.F.R. § 3.303 (1999).

2.  The veteran's myelodysplastic syndrome and leukemia were 
incurred as a result of military service; thus, service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 
3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She is also seeking 
entitlement to service connection for myelodysplastic 
syndrome/leukemia for accrued benefits purposes.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
case; describe the factual background of this case; and then 
proceed to analyze the appellant's claims and render a 
decision.

Relevant Law and Regulations

Service connection - in general

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1999).

Presumptive service connection may be granted for certain 
chronic diseases listed in 38 C.F.R. § 3.309(a) (1999), 
including leukemia, although not otherwise established as 
incurred in service, if manifested to a compensable degree 
within the applicable time limits under 38 C.F.R. § 3.307 
(1999) following service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (1999), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a) (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e) (1999).  The diseases listed at 38 C.F.R. 
§ 3.309(e) (1999) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for 
leukemia, or for any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  The Secretary evaluated numerous 
studies and other scientific evidence and concluded that 
there was insufficient credible evidence to establish an 
association between herbicide exposure and any condition not 
specifically named in 38 C.F.R. § 3.309(e).  The Secretary 
also specifically concluded that, based on the available 
evidence, a positive association did not exist between 
leukemia and herbicide exposure. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  However, where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Service connection - cause of death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  To establish service connection for 
the cause of a veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death must 
be causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Well-grounded claims

The threshold question in any veteran's claim for service 
connection is whether that claim is well grounded pursuant to 
38 U.S.C.A. 5107(a).  A well-grounded claim is one that is 
plausible, meritorious on its own or capable of 
substantiation. See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In order for a claim for service connection to be 
well grounded, there must be competent evidence of (1) a 
current disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for the appellant's claim of entitlement to service 
connection for the cause of the veteran's death to be well 
grounded, there must be presented (1) competent evidence of 
the veteran's death; (2) a disease or injury which was 
incurred in service (lay or medical evidence); and (3) a 
nexus between the in-service disease or injury and the 
veteran's death (medical evidence).  See Caluza, 7 Vet. App. 
at 506; Epps v. Gober, 126 F. 3d 1464, 1468 (Fed.Cir. 1997) 
[expressly adopting definition of well-grounded claim set 
forth in Caluza]; and Ramey v. Brown, 9 Vet. App. 40, 46 
(1996) [applying Caluza analysis to death claims].

Accrued benefits

When a veteran had a claim pending at the time of his death, 
his surviving spouse may be paid periodic monetary benefits 
to which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000; Jones v. West, 136 F.3d 1296 (Fed.Cir. 1998).  
Although the appellant's claim for accrued benefits is 
separate from the claims for service connection that the 
veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the claims for service connection and the 
appellant takes the veteran's claims as they stood on the 
date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996).  Entitlement to accrued benefits must be 
determined based on evidence that was physically present or 
constructively present (such as VA treatment records) in the 
veteran's claims folder when he died.  Ralston, 13 Vet. App. 
at 113.

Factual Background

Upon enlistment into service, the veteran reported no history 
of any tumors, growths, cysts, or cancers.  He also reported 
no history of any pain or pressure in his chest, and no 
history of palpation or a pounding heart.  In a report of 
medical examination completed at enlistment, an examiner 
noted "normal" for the veteran's heart, vascular system, 
skin, and lymphatics.

Subsequent service medical records are negative for any 
complaints or treatment related to heart problems, cancer, or 
leukemia.  In a report of medical examination completed at 
discharge in September 1967, an examiner found the veteran's 
heart and vascular system to be normal.  The examiner also 
found the veteran's skin and lymphatics to be normal.

There is no additional medical evidence of record until 
approximately 27 years after the veteran's discharge from 
service.

The record reflects that in April 1994, the veteran was 
admitted to Fountain Valley Regional Hospital with severe 
anemia and chest pains.  A history of coronary artery disease 
was noted, with a history of a heart catheterization in 1988 
that had revealed triple vessel disease.  The veteran 
subsequently underwent a bone marrow aspiration and biopsy, 
which led to a diagnosis of myelodysplastic syndrome.  For 
the next two years, the veteran was maintained on supportive 
treatment that consisted of frequent blood and platelet 
transfusions, as well as hematopoietic growth factors.

In July 1996, the veteran filed a claim of entitlement to 
service connection for myelodysplastic syndrome.  In support 
of his claim, he submitted a June 1996 letter, in which his 
private physician, Dr. O., indicated that he was suffering 
from myelodysplastic syndrome, which had resulted in 
pancytopenia, including low white cells, red cells, and 
platelets.  In his June 1996 letter, Dr. O. noted  that the 
veteran had no family history of any bone marrow disorders 
and that the veteran believed that his illness was caused by 
constant exposure to Agent Orange during service.  Dr. O. 
indicated that this may be the case as the veteran's 
condition did not fit any of the usual patterns for this 
condition, which was usually a precursor for leukemia.  Dr. 
O. determined that the veteran's bone marrow had simply lost 
the ability to produce red blood cells and that his white 
blood cell production required constant stimulation twice 
weekly through Neupogen injections.  Dr. O. noted that the 
veteran had not gone on to develop leukemia as was initially 
anticipated would happen long before this point.  Dr. O. 
concluded that this unique situation did suggest the 
possibility of a previous toxin exposure, which damaged the 
precursor stem cells.

In a November 1997 letter, Dr. O. restated his belief that 
the veteran's condition was unusual and had not followed any 
of the usual patterns for hematological disorders.  Dr. O. 
indicated that the veteran's pancytopenia had persisted for 
nearly four years, without developing leukemia.  Dr. O. again 
concluded that the veteran's unique situation suggested the 
possibility of damaged precursor stem cells from previous 
toxin exposure.

In December 1997, another private physician, Dr. M., also 
submitted a letter on behalf of the veteran.  Dr. M. 
indicated that although myelodysplastic syndromes were 
common, the veteran's particular picture of bone marrow 
fibrosis was very unusual.  Dr. M. noted that the veteran had 
no family history of bone marrow disorders and that the 
veteran believed that his condition was caused by exposure to 
Agent Orange during service.  Dr. M. concluded that the 
condition in the veteran's bone marrow was very consistent 
with toxic effects upon the genetic structure of marrow 
cells, which were particularly susceptible to certain toxins.  
Dr. M. indicated that he had been in the practice of 
hematology for 20 years and had not seen precisely this 
marrow picture in any other patient.  Dr. M. further 
indicated that it was his wish that this case could come 
before a medical review at VA in order to determine whether 
the veteran's condition was caused by exposure to Agent 
Orange or some other toxin.

On January 6, 1998, the RO scheduled the veteran for a VA 
examination to be conducted by a specialist in hemic 
disorders.  However, on January 30, 1998, the RO received 
notice that the veteran had passed away 0n December 28, 1997.  
At that time, the appellant submitted her claim of 
entitlement to dependency and indemnity compensation (DIC) as 
the surviving spouse of the veteran.

The veteran's certificate of death lists the immediate causes 
of his death as cardiac arrest, congestive heart failure, and 
coronary artery disease.  Other significant conditions 
contributing to his death were noted to be acute myelogenous 
leukemia, myelodysplastic syndrome, and refractory anemia.

In the October 1998 rating decision, the RO denied 
entitlement to service connection for myelodysplastic 
syndrome/leukemia for accrued benefits purposes.  By that 
decision, the RO also denied entitlement to service 
connection for the cause of the veteran's death.

In her Substantive Appeal (VA Form 9), the appellant 
contended that the veteran's myelodysplastic syndrome, which 
had eventually developed into myelogenous leukemia and caused 
his death, was a direct result of his exposure to Agent 
Orange during service.  She asserted that she had submitted 
the opinions of two private physicians who had specifically 
found that the veteran's myelodysplastic syndrome and 
leukemia were caused by his exposure to Agent Orange in 
service.

In April 1999, the appellant was provided with a personal 
hearing in which she essentially reiterated her previous 
contentions regarding a relationship between the veteran's 
leukemia and his exposure to Agent Orange in service.  Also 
present at the hearing was the veteran's sister, who asserted 
that in light of the opinion letters from Drs. O. and M., the 
evidence was at the very least in relative equipoise and that 
the appellant should be granted the benefit of the doubt in 
her claim.

In April 2000, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) regarding the veteran's 
claim.  See 38 C.F.R. § 20.901(a) (1999).  Specifically, a 
physician was asked to review the evidence of record and 
determine whether it was at least as likely as not that the 
veteran's myelodysplastic syndrome was related to exposure to 
herbicides in service.

In June 2000, in response to the Board's request, Dr. S., of 
the Division of Hematology at a VA Medical Center, reviewed 
the veteran's claims folder.  Dr. S. determined that it was 
more likely that the veteran's myelodysplastic syndrome was 
unrelated to exposure to herbicides in service.  In reaching 
this conclusion, Dr. S. noted that myelodysplastic syndromes 
are a group of clonal (arising from a single parent cell) 
hematologic diseases of unknown cause that result in the 
inability of bone marrow to produce adequate numbers of red 
cells, white cells, platelets, or some combination of these 
cells.  Dr. S. indicated that because myelodysplastic 
syndromes are a group of diseases, the prognosis of each 
subtype is different and variable regarding survival or 
conversion to Acute Leukemia.

Regarding the private physicians' conclusions that the 
veteran's myelodysplastic syndrome was unusual, Dr. S. noted 
that the incidence of conversion to acute leukemia is 
variable and that it was often very difficult to determine 
the precise moment when it occurs.  Dr. S. found that some 
pathologists might interpret the veteran's bone marrow 
findings in August 1995 as already showing conversion to 
leukemia.  Dr. S. further found that the 70 to 80% blasts 
shown in December 1997 physician's notes demonstrated that 
the veteran had developed acute leukemia at that time.  In 
discussing the physicians' conclusions, Dr. S. also noted 
that myelodysplastic syndromes are not normally familial in 
origin and that lesions at stem cell level are an expected, 
and not unusual, feature of the disease.  Dr. S. also 
indicated that moderate fibrosis was present in about half of 
the cases of myelodysplastic syndrome, and, thus, its 
presence during the veteran's examination was not unusual.  
For all of these reasons, Dr. S. concluded that the veteran 
did not have an unusual form of myelodysplastic syndrome.

With respect to the role of herbicide exposure in the 
etiology of the veteran's disease, Dr. S. noted that most 
evidence in this area dealt with therapy related 
myelodysplasia's, such as in cases of chemotherapy patients. 
Dr. S. indicated that myelodysplasia's have been shown to 
occur in these cases, usually within 4 to 6 years of 
treatment.  Dr. S. found that while it was possible that a 
mild insult might take a longer time to manifest, it should 
be kept in mind that cancer development is a multi-step 
process of accumulated genetic alterations that eventually 
lead to overt cancer after passing through a so-called 
premalignant phase that might be identified morphologically 
as dysplasia.  Thus, while he acknowledged that one could not 
exclude the possibility that the first insult in the 
development of myelodysplastic syndrome and later leukemia 
might have been toxin exposure 27 years ago, it was more 
likely that his disease was unrelated to exposure to 
herbicides during service.

In June 2000, the Board provided the appellant and her 
accredited representative with a copy of Dr. S.'s opinion.  
The Board advised the appellant that she had a period of 60 
days in which to submit any additional evidence or argument 
in support of her claim.  In a July 2000 statement, the 
appellant's accredited representative indicated that the 
appellant had no further evidence or argument to submit in 
support of her claim and that the claims folder was being 
returned to the Board for appellate review.

Analysis

Preliminary matters - well groundedness; duty to assist; 
standard of proof

As an initial matter, the Board finds that the claims of 
entitlement to service connection for myelodysplastic 
syndrome/leukemia for accrued benefits purposes and 
entitlement to service connection for the cause of the 
veteran's death are well-grounded, or plausible, within the 
meaning of 38 U.S.C.A. § 5107(a).  

With respect to the appellant's accrued benefits claim, the 
Board finds that prior to his death, the veteran had 
submitted competent medical evidence of a current diagnosis 
of myelodysplastic syndrome as well as his own statements 
alleging that he was exposed to Agent Orange in service.  See 
Pearlman v. West, 11 Vet. App. 443 (1998) [holding that a 
veteran was competent to report exposure to mustard gas].  He 
had also submitted competent medical evidence of a nexus in 
the form of Dr. O.'s July 1996 opinion letter indicating that 
there might be a relationship between the veteran's 
myelodysplastic syndrome and exposure to Agent Orange during 
service.  Caluza, 7 Vet. App. at 503.  

Regarding the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, the Board 
finds that she has submitted the veteran's death certificate 
showing that his myelodysplastic syndrome and leukemia 
contributed to his death, the veteran's allegations regarding 
his exposure to Agent Orange in service, and Dr. O.'s July 
1996 opinion letter in which he indicated that there might be 
a relationship between the veteran's myelodysplastic syndrome 
and exposure to Agent Orange during service.  See Ramey, 9 
Vet. App. at 46.

Well-grounded claims having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claims.  38 U.S.C.A. § 5107.  In this case, the Board 
requested and obtained the expert medical from VHA described 
above.  There now is ample medical and other evidence of 
record, and there is no indication that there are additional 
records that have not been obtained and which would be 
pertinent to the present claim.  Therefore, the Board finds 
that all facts that are relevant to these issues have been 
properly developed and that no further action is required in 
order to comply with VA's duty to assist as mandated by 38 
U.S.C.A. § 5107(a).

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 
(Fed.Cir. 1997) and cases cited therein.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As discussed above, upon its initial review of this case, the 
Board was of the opinion that the facts presented required 
clarification by a medical expert prior to the rendering of a 
final decision.  However, with respect to the appellant's 
accrued benefits claim, the Court has held that entitlement 
to accrued benefits must be determined based solely on 
evidence that was physically present or constructively 
present (such as VA treatment records) in the veteran's 
claims folder when he died.  See Ralston v. West, 13 Vet. 
App. 108, 113 (1999); see also Hayes v. Brown, 4 Vet. App. 
353 (1993).  Thus, while the VHA opinion obtained by the 
Board will be considered in regard to the issue of service 
connection for the cause of the veteran's death, Board is 
precluded from considering this opinion in regard to the 
appellant's accrued benefits claim.  Because there is a 
different evidentiary record underlying each of the 
appellant's claims, the Board will separately analyze the 
issues on appeal.

1.  Entitlement to service connection for myelodysplastic 
syndrome/leukemia for accrued benefits purposes.

At the outset, the Board notes that it has considered whether 
presumptive service connection is warranted under the 
provisions of 38 C.F.R. § 3.309(e).  However, the disorders 
granted presumptive service connection under 38 C.F.R. § 
3.309(e) for Agent Orange exposure are specified with 
precision, and the disorder for which service connection is 
sought must be specified at 38 C.F.R. § 3.309(e) in order to 
enjoy the presumption of service incurrence there under.  The 
disabilities specified at 38 C.F.R. § 3.309(e) do not include 
myelodysplastic syndrome or leukemia.  Thus, the veteran 
would not be entitled to presumptive service connection based 
on exposure to herbicides under 38 C.F.R. § 3.307(a)(6).

Furthermore, in November 1999, the Secretary of Veterans 
Affairs specifically determined that there is no positive 
association between herbicide exposure and any condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 64 
Fed. Reg. 59232-59243 (November 2, 1999).  In making that 
determination, the Secretary considered numerous studies and 
other scientific evidence, and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).  The Board also notes that the 
Secretary of Veterans Affairs specifically determined that 
there is no positive association between herbicide exposure 
and leukemia.

Notwithstanding the foregoing, the Board notes that United 
States Court of Appeals for the Federal Circuit has 
determined that the regulations governing presumptive service 
connection for Agent Orange do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the veteran's 
claim under the regulations governing direct service 
connection.

The Board has reviewed all of the evidence of record at the 
time of the veteran's death.  See 38 U.S.C.A. § 7104(a).  For 
the reasons and bases set forth below, the Board believes 
that the weight of competent and probative evidence of record 
at the time of the veteran's death supports a grant of 
entitlement to service connection for myelodysplastic 
syndrome and leukemia for accrued benefits purposes.

In this instance, the Board found the most probative evidence 
of record to be the opinion of the veteran's private 
physician, Dr. O., who concluded that the nature of the 
veteran's disease suggested the possibility that it was the 
result of exposure to Agent Orange in service.  This 
conclusion was based upon the unique nature of the veteran's 
myelodysplastic syndrome, in that his bone marrow appeared to 
have simply lost the ability to produce red blood cells and 
resulted in his white blood cell production requiring 
constant stimulation, but had not led to the development of 
leukemia within the expected time period.  Because the 
veteran's disease did not follow the usual patterns of 
hematologic disorders, Dr. O. found the veteran's situation 
to be suggestive of previous toxin exposure, which damaged 
the precursor stem cells.

The Board believes Dr. O.'s opinion to be consistent with 
that of Dr. M., who also found that the condition in the 
veteran's bone marrow was very consistent with toxic effects 
upon the genetic structure of marrow cells, which he 
described as particularly susceptible to certain toxins.  
Although Dr. M. acknowledged that myelodysplastic syndromes 
were common, he also indicated that the veteran's particular 
picture of bone marrow fibrosis was very unusual.  In fact, 
the physician reported that he had been in the practice of 
hematology for 20 years and had not seen precisely this 
marrow picture in any other patient.  For this reason, Dr. M. 
found that the veteran's myelodysplastic syndrome was 
consistent with exposure to toxins.

In short, two competent medical examiners have suggested a 
link between the veteran's claimed myelodysplastic syndrome 
and leukemia and his in-service exposure to Agent Orange.  
The Board cannot identify any medical evidence to the 
contrary that was of record at the time of the veteran's 
death.  See Ralston, 13 Vet. App. at 113.  Therefore, the 
Board concludes that the weight of competent and probative 
evidence of record establishes that the veteran's 
myelodysplastic syndrome was incurred as a result of exposure 
to Agent Orange in service.  See 38 C.F.R. § 3.303(d).  
Accordingly, the Board finds that a grant of service 
connection for myelodysplastic syndrome for accrued benefits 
purposes is warranted.

2.  Entitlement to service connection for the cause of the 
veteran's death.

The appellant is also seeking entitlement to service 
connection for the cause of the veteran's death.  In essence, 
she contends that the veteran's myelodysplastic syndrome and 
leukemia, which contributed to his death, were incurred as a 
result of exposure to Agent Orange during service.

The Board first finds that the competent and probative 
evidence of record supports the conclusion that the veteran's 
myelodysplastic syndrome and leukemia contributed to his 
death.  This is based upon the veteran's certificate of 
death, which lists myelodysplastic syndrome and acute 
myelogenous leukemia as significant conditions contributing 
to his death.  However, before service connection for the 
cause of the veteran's death can be granted, the Board must 
again address the issue of whether the veteran's 
myelodysplastic syndrome and leukemia were incurred as a 
result of exposure to Agent Orange during service.

As discussed in detail above, Drs. O. and M. have both 
suggested a link between the veteran's claimed 
myelodysplastic syndrome and leukemia and his in-service 
exposure to Agent Orange.  However, with respect to the issue 
of entitlement to service connection for the cause of the 
veteran's death, the Board must also consider evidence that 
was not of record at the time of the veteran's death.  This 
new evidence includes the opinion of Dr. S., who reviewed the 
evidence of record and determined that it was unlikely that 
the veteran's myelodysplastic syndrome was related to 
exposure to herbicides in service.  In reaching this 
conclusion, Dr. S. disagreed with the private physicians' 
conclusion that the veteran's particular situation was 
unusual.  In particular, Dr. S. addressed many of the 
specific factors raised by Drs. O. and M., and found that 
many of these factors were widely variable in cases of 
myelodysplastic syndrome.  Dr. S. also disagreed with the 
private physicians' interpretation of the veteran's medical 
history, as many physicians would interpret the veteran's 
diagnostic testing as showing the actual onset of leukemia 
much earlier than either Drs. O. or M. indicated.  Thus, 
while Dr. S. acknowledged that one could not exclude the 
possibility that the first insult in the veteran's 
development of myelodysplastic syndrome and later leukemia 
might have been toxin exposure 27 years ago, Dr. S. concluded 
that it was more likely that his disease was unrelated to 
exposure to herbicides during service.

The Board has carefully reviewed the letters from Drs. O. and 
M. in light of the opinion of Dr. S.  In essence, the Board 
has unable to reconcile these opinions, as they appear to 
have reached virtually opposite conclusions regarding the 
same evidence.  Therefore, the Board finds that a state of 
relative equipoise has been reached as to the issue of 
whether the veteran's myelodysplastic syndrome and leukemia 
are related to exposure to Agent Orange during service.  
Although it is clear that the medical evidence does not 
indicate that the veteran's disease was present for decades 
after his alleged exposure to herbicides in Vietnam, as 
pointed out by Dr.S., there is no other explanation of record 
which would account for the onset of  myelodysplastic 
syndrome and leukemia.  This is particularly significant in 
light of the acknowledgment by Dr. S. that, although 
unlikely, the veteran's myelodysplastic syndrome could have 
been the result of exposure to a toxic agent during service.  
Accordingly, the Board finds that the benefit of the doubt 
rule is applicable.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. 
§ 3.102; Alemany, 9 Vet. App. at 519; Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  Therefore, the Board finds service 
connection for the cause of the veteran's death is warranted.  
Thus, the benefit sought on appeal is granted.


ORDER

Entitlement to service connection for myelodysplastic 
syndrome and leukemia for accrued benefits purposes is 
granted.

Entitlement to service connection for the cause of the 
veteran's death is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

